[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                               FILED
                         ------------------------------------------- U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                      No. 06-11041                          April 26, 2007
                                Non-Argument Calendar                   THOMAS K. KAHN
                        --------------------------------------------          CLERK

                               BIA No. A79-414-730

LEONARD MECOLLARI,

                                                         Petitioner,

                                          versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.

              ----------------------------------------------------------------
                      Petition for Review of a Decision of the
                            Board of Immigration Appeals
              ----------------------------------------------------------------

                                   (April 26, 2007)

Before EDMONDSON, Chief Judge, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Leonard Mecollari (“Mecollari”) petitions for review of the Board of

Immigration Appeals’ (“BIA”) order, affirming the Immigration Judge’s (“IJ”)
denial of his application for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”) and the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (“CAT”). 8 U.S.C. §§ 1158, 1231, 8 C.F.R. § 208.16(c). We see no

reversible error in the BIA’s order; we deny the petition.

       Mecollari, a native and citizen of Albania, arrived in the United States in

July 2001 and requested asylum. He claimed that, as a member and supporter of

the minority Democratic Party in Albania, he had suffered past persecution by

Socialist government and feared further retribution if he returned to Albania.

Mecollari asserted that he had been arrested and beaten by members of the secret

police in 1990 and 2001 and that police had also beaten him in 2000 while he

worked at an election center.1 In support of his claims, Mecollari submitted

several documents, including (1) a certificate of membership in the Democratic

Party signed by “The Chief of Branch,” stating that Mecollari had participated in

political activity in the local elections in 2000 and 2001 and had been threatened

by the police in 2001; (2) an unauthenticated report from an Albanian hospital



  1
   In his application, Mecollari also claimed that his father had been arrested, detained, and beaten
several times by the police in the 1980s for his secret membership in the Democratic Party. But
Mecollari did not submit evidence corroborating this claim and, at the hearing before the IJ, admitted
that his father had never been a member of the Democratic Party.

                                                  2
indicating that Mecollari was hospitalized in 2000 for treatment of a leg wound

caused by a police beating; and (3) documents from U.S. medical personnel stating

that their exams supported Mecollari’s claims of physical trauma. When

questioned by the IJ on the lack of a corroborating statement from Mecollari’s

father, Mecollari’s counsel explained that the information was unavailable – even

though Mecollari’s father, mother, and sister were residing in Greece – because

Mecollari had a “falling out” with his father.

      At the conclusion of the asylum hearing, the IJ recessed to review the

documentary evidence, including the U.S. Department of State and Amnesty

International Country Reports. The IJ then denied Mecollari’s requests for asylum

and withholding of removal under the INA and the CAT. The IJ found that,

although Mecollari “provided a reasonable amount of detail and specific

information regarding general political activities on behalf of the Democratic

Party. . . [and] also provided testimony which is plausible, on its face at least,” the

injuries Mecollari suffered did not rise to the level of past persecution and that

Mecollari “failed to sustain his burden of proof through the presentation of

corroborating documentation . . . which would be reasonably available to him.”

For the same reason, the IJ found that Mecollari failed to establish a well-founded




                                           3
fear of persecution. The IJ similarly denied Mecollari’s requests for withholding

of removal under the INA and the CAT.

      The BIA dismissed Mecollari’s appeal, agreeing with the IJ that Mecollari

failed to submit sufficient corroborating evidence of his arrests and beatings to

sustain his burden of proof of past persecution or to provide an explanation for the

lack of such evidence. The BIA also found that Mecollari failed to show a well-

founded fear of persecution, noting that the 2003 Country Report indicated that

the Albanian Constitution provides citizens with the right to change their

government peacefully and that no cases of political detentions were confirmed.

The BIA also found that Mecollari had failed to establish eligibility for

withholding of removal under the INA or the CAT. This appeal followed.

      Because the BIA’s order did not expressly adopt the IJ’s decision, but rested

on its own reasoning, we review only the BIA’s order. See Al Najjar v. Ashcroft,

257 F.3d 1262, 1284 (11th Cir. 2001). We review the BIA’s factual

determinations under the substantial evidence standard and therefore will affirm

the BIA’s decision “unless the evidence ‘compels’ a reasonable fact finder to find

otherwise.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir.

2005)(citation omitted). We review the BIA’s legal conclusions de novo, but will




                                          4
defer to its reasonable interpretations of the INA. Brooks v. Ashcroft, 283 F.3d
1268, 1272 (11th Cir. 2002).

      To establish eligibility for asylum pursuant to INA § 208, 8 U.S.C. § 1158,

an applicant must demonstrate – by credible and specific evidence – either (1) past

persecution on account of a statutorily listed factor or (2) a well-founded fear that

the statutorily listed factor will cause future persecution. 8 C.F.R. § 208.13(a),

(b); Al Najjar, 257 F.3d at 1284. Although “[un]corroborated but credible

testimony may be sufficient to sustain the burden of proof for demonstrating

eligibility for asylum[,] . . . [t]he weaker an applicant’s testimony, . . . the greater

the need for corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198,

1201 (11th Cir. 2005). Substantial evidence supports the BIA’s finding that

Mecollari’s claims of past persecution lacked sufficient corroborating evidence.

See 8 U.S.C. § 1158(b)(1)(B)(ii) (indicating that the “trier of fact [may]

determine[] that the application should provide evidence that corroborates

otherwise credible testimony”). Mecollari provided no authenticated evidence

supporting his claims of arrest, detention, or beatings by the police. At most, the

authenticated evidence in the record shows that Mecollari has been a member of

the Democratic Party since 1998, has been threatened by the police, and has




                                            5
suffered physical trauma in the past.2 Mecollari provided no evidence compelling

the conclusion that he suffered persecution or injury on account of his membership

in the Democratic Party.

       And the record does not compel us to conclude that evidence corroborating

his assertions is unavailable. See 8 U.S.C. § 1252(b)(4). Mecollari testified that

his mother was in the U.S. for approximately one year after he arrived here and

currently lives in Greece with his sister. He also testified that he escaped from

Albania with the help of family and friends. He provided no explanation to the IJ

or the BIA on why he could not obtain supporting affidavits from these sources,

other than to say that he was not in touch with his father. Substantial evidence

also supports the BIA’s finding that Mecollari did not establish a well-founded

fear of persecution, as the most recent county reports indicate that there have been

no politically motivated detentions, imprisonments, or killings in recent years. See

Al Najjar, 257 F.3d at 1289 (noting that fear of future perseuction must be

“objectively reasonable”). The BIA therefore did not err in denying Mecollari’s

asylum claim.


  2
    As we noted in Yang, we cannot depend on the veracity of unauthenticated records. Yang, 418
F.3d at 1202-3 n.3. Thus, the unauthenticated hospital report from 2000 indicating that Mecollari’s
injuries were caused by a police beating does not support his assertions of harassment by the police.
But, even if we accept the report as true, it does not necessarily corroborate Mecollari’s contention
that the beatings were politically motivated.

                                                 6
      Because Mecollari failed to satisfy the lower burden of proof for asylum,

the BIA correctly determined that Mecollari was also ineligible for withholding of

removal under the INA or the CAT. See id. at 1292-93; Forgue v. U.S. Att’y Gen.,

401 F.3d 1282, 1288 n.4 (11th Cir. 2005). Mecollari’s petition for review is

therefore denied.

      PETITION DENIED.




                                        7